      Case 4:21-cr-00008-MW-MAF Document 21 Filed 04/07/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

UNITED STATES OF AMERICA,

 v.                                                  Case No.: 4:21cr8-MW/MAF

JIMMY LEE HIGHSMITH,

          Defendant.
________________________________/

           ORDER GRANTING MOTION TO CONTINUE TRIAL

      This Court has considered, without hearing, Defendant’s motion to continue

trial, ECF No. 20. The Government does not oppose the motion. This Court finds a

reasonable delay of the trial is appropriate for the reasons set out in the motion, and

that the ends of justice that will be served by granting the continuance outweigh the

interests of the public and Defendant in a speedier trial. Accordingly, the motion is

GRANTED. The Clerk is directed to reschedule the trial presently set for April 26,

2021 to the October 2021 trial docket.

      SO ORDERED on April 7, 2021.
                                         s/Mark E. Walker
                                         Chief United States District Judge
